    Case 2:17-cv-00386-TJH-E Document 174 Filed 01/09/19 Page 1 of 1 Page ID #:4701




                      Pursuant to Local Rule, trial transcripts are not recoverable unless
                      requested by the Court or prepared pursuant to stipulation.              $0            ----------




                                                                                               $26,499.82   -------------




                       $26,499.82

Kiry K. Gray                                V. Munroe                                        1/9/2019
